Per Curiam,
After a careful re-examination of the question we see no reason to depart from our ruling in Commonwealth v. Coble, 9 Pa. Superior Ct. 215. The conclusion there expressed as to the right of the commonwealth to except to the rulings of the quarter sessions upon questions of evidence and to the instructions given to the jury and to appeal after a verdict of acquittal was reached after a deliberate consideration of the question, and in a case where the question of law sought to be raised by the appeal was important. What we said in that case as to the propriety of our discussing alleged errors in the charge of the court which we were powerless to correct is pertinent here, and need not be repeated. For the reasons given in that case we are compelled to quash the appeal.
The appeal is quashed.